DETAILED ACTION
Applicant’s 04/20/2022 response to the previous 02/24/2022 Office action has been considered and entered.

This is the First Final Office Action on the Merits and is directed towards claims 1-20 as amended and/or filed on 04/20/2022.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 15 November, 2019 (20191115).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

This application claims priority to Korean application number 10-2019-0146435, filed on 15 November, 2019 (20191115).

Response to Amendments/Arguments
Applicant’s 04/20/2022 amendments to the claims and arguments in support thereof with respect to the 35 USC 112 rejection of the claims as set forth in section 8 of said previous 02/24/2022 Office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Applicant’s 04/20/2022 amendments to the claims and arguments in support thereof with respect to the rejection(s) of claim(s) as set forth in said previous 02/24/2022 Office action have been fully considered and are persuasive.  Therefore, the rejection(s) has(have) been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as set forth below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8, 10-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140333241 A1 to ZHAO; Tao in view of US 20100060211 A1 to HASHIMOTO; Eiichiro et al. (Hashimoto) and further in view of US 5146146 A to Samann; Rudolf. 

Regarding claim 1 Zhao teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    496
    731
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    607
    472
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    773
    502
    media_image3.png
    Greyscale

and associated descriptive texts a motor 102 driving control method for controlling a motor speed so that a speed measured value of a motor follows a speed command value (reference speed) in Figures 2 and 9 above claim 1:
“1. A field oriented control (FOC) structure arranged to provide variable speed control for an electric motor, comprising: a modulator arranged to receive a vector quantity representing a desired rotational position and/or desired speed of a rotor of the motor, and to output a plurality of control signals to adjust a rotational position and/or speed of the motor, based on the vector quantity, the vector quantity comprising a magnitude and an angle, the angle comprising a sum of an angle of an estimated rotor position and an angle of a complex voltage space vector of a rotating polar coordinate system; a phase-locked loop (PLL) observer arranged to output the estimated rotor position and an estimated rotor speed based on the complex voltage space vector and a complex current space vector; and one or more closed-loop feedback loops arranged to adjust the angle of the complex voltage space vector based on processing one or more motor winding current values.” and para:

“[0036] FIGS. 1 and 2 are block diagrams of an example field oriented control (FOC) structure arrangement 100, wherein the techniques and devices described herein may be applied. A reference speed (e.g., desired rotational speed for the motor 102) is received at the input side, and a pulse-width modulated (PWM) motor voltage output signal (e.g., three-phase) is output to the motor 102. The example FOC arrangement 100 shown in FIG. 1 is a sensored version, using a position sensor 104 to determine the rotor position and/or speed, via position calculation 106 and speed calculation 108 modules. The example FOC arrangement 100 shown in FIG. 2 is a sensorless version, using a position estimator 202 to determine the rotor position and/or speed, via speed calculation module 108.” (Emphasis added), 

the method comprising: 

driving the motor 102 by repeating an on section where a torque is generated in the motor and an off section where a torque is not generated in the motor at a regular period, based on the speed command value in para:
“[0039] PI controllers 130, 120, and 122 are used for speed and current controls separately, to achieve controllable motor speed, torque and air gap flux. In general, the flux generating component Id is controlled to 0. It is also possible to control Id to negative values (i.e., flux-weakening control) to extend the operating speed range of the motor 102. The speed PI controller 130 output is the reference current for the torque generating component Iq. The PI controllers 120, 122 output the voltages Vd and Vq, that the motor 102 phases should have in the d-q reference frame, for the desired rotational speed of the motor 102. Vd and Vq are also nearly constants in steady state.” (Emphasis added),  

wherein the driving includes performing switching control of an inverter according to a predetermined pulse width modulation duty on only one target phase so that a phase voltage corresponding to each of the multiple phases of the motor is generated in the on section see claim 2:
“2. The FOC structure of claim 1, further comprising a pulse-width modulation (PWM) unit arranged to receive the plurality of control signals and to output a PWM signal to adjust the rotational position and/or speed of the motor, based on the vector quantity.”.  

While it is considered that Zhao teaches the claimed limitations wherein the driving includes applying a phase voltage to only one of multiple phases of the motor during the on section by a pulse width modulation (PWM) scheme during the case when the phase voltage requires only one phase to be energized, Zhao does not appear to expressly disclose “wherein the driving includes performing switching control of an inverter according to a predetermined pulse width modulation duty on only one target phase so that a phase voltage corresponding to only one of multiple phases of the motor is generated in the on section.”.

Hashimoto teaches that it is known in the PWM art wherein the driving includes to apply a phase voltage to only one of multiple phases of the motor during the on section by a pulse width modulation scheme as show in for example, the figures below:

    PNG
    media_image4.png
    526
    776
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    727
    591
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    378
    507
    media_image6.png
    Greyscale

And para:
“[0080] A carrier signal CS the value of which changes periodically depicting a triangular wave is compared with each of the voltage levels of the maximum phase, the intermediate phase and the minimum phase that are defined by a three-phase voltage command value, thereby producing PWM signals each of which corresponds to each of the maximum phase, the intermediate phase and the minimum phase. In FIG. 3, examples of PWM signals in a case where three-phase modulation is used are shown. If the PWM signal of a noticed phase is high, the upper arm of the noticed phase is turned on; if the PWM signal of a noticed phase is low, the upper arm of the noticed phase is turned off. In the examples in FIG. 3, because the U phase, the V phase and the W phase correspond to the maximum phase, the intermediate phase and the minimum phase respectively, v.sub.u*&gt;v.sub.v*&gt;v.sub.w* is met. In each carrier period, the value CS.sub.VAL of a carrier signal CS is compared with v.sub.u*, v.sub.v* and v.sub.w*. The carrier period is a period of the carrier signal CS. In a carrier period, CS.sub.VAL increases from 0, that is, the start point, reaches a predetermined peak value, then decreases toward 0.”

Wherein it is apparent that as shown in Fig. 3 above, the PWM SIGNALs for each phase have different widths and that Phase U is “ON” while phases V and W are “OFF”.

Accordingly, the prior art references teach all of the claimed elements were known.

The combination of the known elements is achieved by a known method of driving the different phases of a motor using PWM. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, each specific phase of the motor of Zhao would be PWM controlled to provide the torque required to maintain the speed of the motor and only those phases necessary to do so will be energized by applying a phase voltage or not applying a phase voltage. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hashimoto to the prior art of Zhao as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.” of controlling motors using PWM.
While it is considered that the combination of Zhao and Hashimoto teach the claimed invention as explained above with regard to, inter alia the PWM of each phase of the motor and “wherein the driving includes performing switching control of an inverter according to a predetermined pulse width modulation duty on only one target phase so that a phase voltage corresponding to only one of multiple phases of the motor is generated in the on section.”, it is apparent by the 04/20/2022 arguments that Applicant is of the opinion that in the combination of Zhao and Hashimoto, neither Zhao nor Hashimoto, taken individually or in combination, teaches "performing switching control of an inverter according to a predetermined pulse width modulation duty on only one target phase so that a phase voltage corresponding to only one of multiple phases of the motor is generated in the on section.".  

Accordingly, resort may be had to the teachings of Samann to show it is old and well known in the asynchronous induction motor art to only use one phase of a three phase motor for the express benefit of, inter alia changing the speed of the motor in for example, the figures below:

    PNG
    media_image7.png
    441
    558
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    496
    794
    media_image8.png
    Greyscale

And associated descriptive texts including for example:
Col. 5, lines 65+ “(17) A combined motor according to the invention with a multi-pole switched three-phase winding for low speed and a two-pole single-phase winding for high speed is illustrated diagrammatically in FIG. 4 and indicated by 10'. The three windings for the switched "three-phase a.c. structure" are indicated by W1', W2' and W3'; these windings are also supplied by the single-phase mains L, N, via intermediary power semiconductors, usually Triacs T1', T2' and T3' that can be switched to be rendered conductive in both directions, with an additional two-pole single-phase a.c. current winding To being provided for high speeds, in parallel to the described stator winding area.

(18) The complete circuit diagram is illustrated in FIG. 5 and comprises an electronic control circuit ES which is supplied by a speed feedback signal n.sub.D at its input E.sub.R and with other control signals S.sub.S at its input area E.sub.S. These other control signals may originate from the program sequence of the appliance equipped with such a motor, for example the program sequence control of the washing machine, or from some manual actuation by an operator.

And claims:

1. A device for operating an asynchronous induction motor, comprising:

a multi-pole, multi-phase asynchronous induction motor having windings, the windings of said motor being subject to connection at one end of each said winding to a first line of a single phase power supply;

a plurality of controlled semiconductor switches, said controlled semiconductor switches being connected respectively to the other ends of said motor windings, and being subject to connection in series with the associated winding to a second line of said single phase power supply;

circuit means for rendering conductive said controlled semiconductor switches only during a half of a voltage wave of said power supply, said controlled semiconductor switches being rendered conductive one at a time in a successive sequence to produce a rotary magnetic field in said multi-phase motor with a frequency which is less than the frequency of the signal phase power supply, said rotating field frequency being related to the number of said windings;
a respective control switch in series with each one of said controlled semiconductor switches;

a respective relay controlling the opening and closing of each of said control switches, each one of said relays opening said associated control switch when said associated controlled semiconductor switch becomes short circuited; and

respective sensing means for detecting a short circuited condition of each one of said controlled semiconductor switches and for operating the associated relay to open the associated control switch when a short circuit state of said controlled semiconductor switch is detected.


2. A device as in claim 1, and further comprising a single phase induction motor having windings for connection across said single phase power supply, said single phase and multi-phase motors having at least two significantly different speeds;
switch means for turning said single phase motor on and off and for carrying the operating current of said single phase motor.


3. A device as in claim 2, wherein said multi-phase induction motor is one of a two pole and a multi-pole pair motor, and said single phase induction motor is one of a two pole and a multi-pole pair motor, said multi-phase and single phase motors being arranged in one motor housing.


4. A device as in claim 3, wherein said multi-phase induction motor has 8 poles and is operable with three phase power input, and said single phase induction motor has two poles, whereby the device can operate machines with electrically switchable speeds.


5. “A device as in claim 4, wherein said machine is a washing machine, having a washing cycle driven by said multi-phase motor and a tumbling cycle driven by said single phase motor.”.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, Samann teaches an equivalent technique for increasing the motor speed of the combination of Zhao and Hashimoto.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”


As is the case here, Samann is BOTH.


In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of controlling the speed of a motor by using only one phase of the motor as taught by at least Samann above. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the motor of the combination of Zhao and Hashimoto would include the speed control taught by Samann as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Samann to and modify the prior art combination of Zhao and Hashimoto as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claims 2 and 11 and the limitation wherein the driving includes performing control so that phases to which a phase voltage is not applied, among the multiple phases of the motor, are maintaining fixed state, in the on section see the teachings of the combination of Zhao, Hashimoto and Samann above wherein it is understood that each phase of the motor will receive the appropriate phase voltage in order to obtain the desired speed and the condition as shown in Hashimoto Fig. 3 above clearly shows the phase voltages being “always” on and off at the precise moment it is required in order to maintain the speed of the motor.  
	
Further, see the teachings of Samann with regard to the “washing cycle driven by said multi-phase motor and a tumbling cycle driven by said single phase motor.” Which is understood to mean that the other two phases will be always off during the “tumbling cycle”.

Accordingly, the prior art references teach all of the claimed elements where known.

The combination of the known elements is achieved by a known method of driving a motor using PWM wherein the voltages for each phase are either always-on or always-off when the required PWM signal requires it to maintain the desired speed of the motor. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, each specific phase of the motor of Zhao would be controlled to provide the torque required to maintain the speed of the motor and only those phases necessary to do so will be energized by applying a phase voltage or not applying a phase voltage as taught by Hashimoto and Samann. 
Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hashimoto and Samann to the prior art combination of Zhao as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.” With regard to applying PWM voltages to only those phases of motors required.

Regarding claims 3, 12 and 20 and the limitation wherein a start point and an end point of the on section are determined before and after a time point when a q-axis in a rotating coordinate system of the motor meets an axis corresponding to one phase to which the phase voltage is applied in a fixed coordinate system, respectively see the teachings of Zhao Figure 3 and para:
“[0052] As shown in FIG. 3, coordinate systems may be referenced to the stator and/or the rotor of the motor. For example, the d-q Cartesian coordinate system is fixed to the rotor and the components of the d-q coordinate system rotate together. The direct axis Od is oriented in the direction from the rotor permanent magnet south pole (S) to north pole (N). The other quadrature axis Oq is perpendicular to the rotor flux (e.g., to the rotor).”

and Hashimoto Figure 2A above wherein it is understood each reference teaches and/or renders obvious the claimed limitations.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hashimoto to the prior art of Zhao as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.” With regard to applying PWM voltages to only those phases of motors required.

Regarding claims 4 and 13 and the limitation wherein the driving includes: 
determining a target phase corresponding to one phase to which a phase voltage is to be applied in the on section, among the multiple phases of the motor; 
determining whether a q-axis in a rotating coordinate system of the motor approaches an axis corresponding to the target phase in a fixed coordinate system; and 
applying the phase voltage only to the target phase by the predetermined pulse width modulation duty for a time corresponding to the on section, when it is determined that the q-axis in the rotating coordinate system of the motor approaches, to a predetermined angle, the axis corresponding to the target phase in the fixed coordinate system see the teachings of Zhao Figure 3 and para:
“[0052] As shown in FIG. 3, coordinate systems may be referenced to the stator and/or the rotor of the motor. For example, the d-q Cartesian coordinate system is fixed to the rotor and the components of the d-q coordinate system rotate together. The direct axis Od is oriented in the direction from the rotor permanent magnet south pole (S) to north pole (N). The other quadrature axis Oq is perpendicular to the rotor flux (e.g., to the rotor).”

Hashimoto Figures 2A and 3 above and the teachings of Samann wherein it is understood that the combination of references teach and/or renders obvious the claimed limitations.  
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hashimoto and Samann to the prior art of Zhao as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.” With regard to applying PWM voltages to only those phases of the motor that is required to obtain the desired speed.

Regarding claim 5 and the limitation the method of claim 4, wherein applying the phase voltage includes performing control so that remaining phases other than the target phase are maintaining fixed states for a time corresponding to the on section see the teachings of the combination of Zhao, Hashimoto and Samann above wherein it is understood that each phase of the motor will receive the appropriate phase voltage in order to obtain the desired speed and the condition as shown in Hashimoto Fig. 3 above clearly shows the phase voltages being turned on and off at the precise moment it is required in order to maintain the speed of the motor.  

Accordingly, the prior art references teach all of the claimed elements where known.

The combination of the known elements is achieved by a known method of driving a motor using PWM wherein the voltages for two of the three phases are maintained in fixed states when the required PWM signal requires it to maintain the desired speed of the motor as taught by Samann. 
Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, each specific phase of the motor of Zhao would be controlled to provide the torque required to maintain the speed of the motor and only those phases necessary to do so will be energized by applying a phase voltage or not applying a phase voltage as taught by Samann. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hashimoto and Samann to the prior art of Zhao as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.” With regard to applying PWM voltages to only those phases of motors required.
 
Regarding claim 6 and the limitation the method of claim 4, wherein a start point and an end point of the on section are determined before and after a time point when the q-axis in the rotating coordinate system of the motor meets an axis corresponding to one phase to which the phase voltage is applied in a fixed coordinate system, respectively see the teachings of both Zhao and Hashimoto above wherein it is understood that each phase of the motor will receive the appropriate phase voltage in order to obtain the desired speed and the condition as shown in Hashimoto Fig. 3 above clearly shows the phase voltages being turning on and off at the precise moment it is required in order to maintain the speed of the motor and Samann teaches the obviousness of using only one phase.  

Accordingly, the prior art references teach all of the claimed elements where known.

The combination of the known elements is achieved by a known method of driving a motor using PWM wherein the voltages for each phase are either on or off when the required PWM signal requires it to maintain the desired speed of the motor. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, each specific phase of the motor of Zhao would be controlled to provide the torque required to maintain the speed of the motor and only those phases necessary to do so will be energized by applying a phase voltage or not applying a phase voltage as taught by Samann. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hashimoto and Samann to the prior art of Zhao as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.” With regard to applying PWM voltages to only those phases of motors required.
 
Regarding claims 7 and 14 and the limitation wherein the driving includes performing control so that a driving current provided to the motor is substantially zero in the off section see Hashimoto Fig. 3 wherein “Bus Current” is indicated as ZERO in the center of the figure.  See also the teachings of both Zhao and Hashimoto above wherein it is understood that each phase of the motor will receive the appropriate phase voltage in order to obtain the desired speed and the condition as shown in Hashimoto Fig. 3 above clearly shows the phase voltages being turned on and off at the precise moment it is required in order to maintain the speed of the motor.  
	See the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein Samann teaches the obviousness of only using one phase and it is understood that the driving current to the motor in the off sections is substantially zero.  

Accordingly, the prior art references teach all of the claimed elements where known.

The combination of the known elements is achieved by a known method of driving a motor using PWM wherein the voltages for each phase are either on or off when the required PWM signal requires it to maintain the desired speed of the motor. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, each specific phase of the motor of Zhao would be controlled to provide the torque required to maintain the speed of the motor and only those phases necessary to do so will be energized by applying a phase voltage or not applying a phase voltage as taught by Samann.  

Therefore, the results would have been predictable to one of ordinary skill in the art.
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hashimoto and Samann to the prior art of Zhao as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.” With regard to applying PWM voltages to only those phases of motors required.

Regarding claims 8 and 15 and the limitation wherein the driving includes turning off a switching element included in the inverter providing the driving current to the motor in the off section see the teachings of Hashimoto para:
“[0069] Neglecting a dead time for preventing the upper and lower arms of the same phase from being turned on at the same time, in each half-bridge circuit, the lower arm is in an off state when the upper arm is in an on state; and the lower arm is in the on state when the upper arm is in the off state. Unless otherwise specified, the following description is performed ignoring the above dead time.”.  

And Samann Figure 5 above.
Accordingly, the prior art references teach all of the claimed elements where known.

The combination of the known elements is achieved by a known method of driving a motor using PWM by turning off a switching element when the required PWM signal requires it to maintain the desired speed of the motor. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, each specific phase of the motor of Zhao would be controlled by turning off a switching element to provide the torque required to maintain the speed of the motor and only those phases necessary to do so will be turned on or off by the switching element thereby applying a phase voltage or not applying a phase voltage as taught by Samann. 

Therefore, the results would have been predictable to one of ordinary skill in the art.
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hashimoto and Samann to the prior art of Zhao as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.” With regard to applying PWM voltages to only those phases of motors required by turning off a switching element.

Regarding claim 10 and the limitation a motor driving control system, comprising: 
a speed controller configured to determine a current command value for a driving current for driving a motor so that a speed measured value of the motor follows a speed command value for the motor see Zhao Figures 2 and 3 above; 
a current controller configured to determine a voltage command value for driving the motor so that a motor driving current measured value of an inverter provided to the motor follows the current command value see Zhao Figures 2 and 3 above; 
a voltage output converter configured to convert the voltage command value and perform on/off control of a switching element included in the inverter based on the voltage command value see Zhao Figures 2 and 3 above; and 
a torque on/off determiner configured to determine whether to perform a torque on/off mode for driving the motor by repeating an on section where a torque is generated in the motor and an off section where a torque is not generated in the motor at a regular period see Zhao Figures 2 and 3 above, wherein when the torque on/off determiner determines that the torque on/off mode is performed, the voltage output converter is configured to control the inverter so that a switching control of the inverter is performed according to a predetermined pulse width modulation duty on only one target phase so that a phase voltage corresponding to only one of multiple phases of the motor is generated in the on section see the teachings of Hashimoto Figures 2 and 3 above, Samann Figures 5 and 6 above and the rejection of corresponding parts of claim 1 above incorporate herein wherein it is understood that the combination of Hashimoto, Samann and Zhao teach the obviousness of the claimed limitations as explained above.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hashimoto and Samann to the prior art of Zhao as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.” With regard to applying PWM voltages to only those phases of motors required by turning off a switching element.  

Regarding claim 17 and the limitation the system of claim 14, wherein, when the torque on/off determiner determines that the torque on/off mode is performed, the speed controller is configured to determine the current command value to be zero when the torque of the motor is off see Zhao para:
“[0161] For example, in steady state, the magnitudes of the PMSM motor space vectors (i.e., current space vector, stator and rotor magnetic flux space vectors, and voltage space vector) are constants, while their directions are stationary in the rotating polar coordinate system which is fixed to the rotor. So it is possible to use PID controllers to control the stator flux magnitude and direction to achieve constant speed and controlled torque for quiet motor operation, and also control the stator flux to be perpendicular to the rotor flux for maximum energy efficiency. With polar coordinate systems the reference frame transformations for motor control can be done by subtraction or addition of angles, so computation-friendly motor control with fast control loop are achieved. [0162] In various implementations, as shown in FIGS. 16 and 17, after ADC 116 conversions and Clarke Transform 114 to get currents I.sub..alpha. and I.sub..beta., a Cartesian to Polar Transform 128 is used to get the magnitude |I| and direction (e.g., angle) .gamma. of the current space vector. Instead of using complex Park Transform 110, subtractions of angles .GAMMA.=.gamma.-.phi. achieve the transformation from the stationary coordinate system to the rotating coordinate system. To obtain maximum torque and power efficiency, magnitude and direction PI controllers 120, 122 are used to control the magnitude and direction of voltage space vector, respectively, to make the stator flux space vector perpendicular to the rotor magnetic field, (i.e., forcing .GAMMA. to be .pi./2 (or -.pi./2)). In the implementations, it is also possible to control .GAMMA. between .pi. and .pi./2 to decrease the magnetic flux of the motor air gap (i.e., flux-weakening control) to extend the operating speed range of the motor 102.”.  

Regarding claim 18 and the limitation the system of claim 10, wherein, when the speed command value or the current command value is within a predetermined range, the torque on/off determiner is configured to determine that the torque on/off mode is performed see the teachings of Zhao above as well as paras:
“[0039] PI controllers 130, 120, and 122 are used for speed and current controls separately, to achieve controllable motor speed, torque and air gap flux. In general, the flux generating component Id is controlled to 0. It is also possible to control Id to negative values (i.e., flux-weakening control) to extend the operating speed range of the motor 102. The speed PI controller 130 output is the reference current for the torque generating component Iq. The PI controllers 120, 122 output the voltages Vd and Vq, that the motor 102 phases should have in the d-q reference frame, for the desired rotational speed of the motor 102. Vd and Vq are also nearly constants in steady state. 
[0198] In an implementation, as shown in FIG. 28, when the reference vector magnitude |V.sub.ref| needs a change (increase or decrease), its change step .DELTA.V can be a user-defined constant, or can be calculated by a step PI controller 2804 to achieve rapid torque response. If the motor 102 rotates in the positive direction, normally, the current space vector is lagging the voltage space vector”.  

Regarding claim 19 and the limitation a motor driving control method, comprising: 
determining a current command value for a driving current for driving a motor so that a speed measured value of the motor follows a speed command value for the motor; 
determining a voltage command value for driving the motor so that a motor driving current measured value of an inverter provided to the motor follows the current command value; 
converting the voltage command value and performing on/off control of a switching element included in the inverter based on the voltage command value; 
determining whether to perform a torque on/off mode for driving the motor by repeating an on section where a torque is generated in the motor and an off section where a torque is not generated in the motor at a regular period; and 
when the torque on/off mode is determined to be performed, controlling the inverter so that a phase voltage is applied to only one phase of multiple phases of the motor by a pulse width modulation scheme in the on section, and so that phases to which the phase voltage is not applied, among the multiple phases of the motor, are always-on or always-off, in the on section see the rejection of corresponding parts of claims 1 and 2 above incorporated herein wherein it is understood that the obvious combination of Zhao and Hashimoto teach that only those phases necessary to be energize will be and those that aren’t wont.  See Hashimoto Figure 3 and the explanation above with regard to specific phase voltages for each winding of the motor.  

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Hashimoto to the prior art of Zhao as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.” With regard to applying PWM voltages to only those phases of motors required by turning off a switching element “for maximum energy efficiency.”.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140333241 A1 to ZHAO; Tao in view of US 20100060211 A1 to HASHIMOTO; Eiichiro et al. (Hashimoto) and further in view of US 5146146 A to Samann; Rudolf as applied to the claims above and further in view of US 20030020429 A1 to Masaki, Ryoso et al. (Masaki). 

Regarding claims 9 and 16 the combination of Zhao, Hashimoto and Samann above do not appear to expressly disclose the limitation, wherein the driving includes controlling a switching element included in an inverter applying a driving voltage to the motor so that the driving voltage applied to the motor in the off section is substantially equal to a counter electromotive force of the motor.  

Masaki teaches it was known in the PWM motor control art to apply a driving voltage to a motor so that the driving voltage applied to the motor in an off section is substantially equal to a counter electromotive force of the motor and is essence to “cancel” the effects of “counter electromotive force” of a motor in for example, the figures below:

    PNG
    media_image9.png
    500
    801
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    365
    505
    media_image10.png
    Greyscale

And associated descriptive texts including for example, para:
“[0063] A current differential calculation unit 11 obtains the variation of the U-phase current iu from the detection voltage vector, that is, the U-phase current difference .DELTA.iu as shown below. The current differential calculation unit 11 calculates the current difference .DELTA.iu1 in the section 1 shown in FIG. 2 from the difference between the U-phase current iu1 fetched by the current detection unit 9 at the point of time of the maximum value of the carrier (for example, time t1) and the U-phase current iu2 fetched at the point of time of the next minimum value of the carrier (time t2). Further, the current differential calculation unit 11 calculates the current difference .DELTA.iu2 in the section 2 shown in FIG. 2 from the difference between the U-phase current iu2 and the U-phase current iu3 fetched at the point of time of the next maximum value of the carrier (time t3). The current differences .DELTA.iu1 and .DELTA.iu2 are affected by the control voltages Vuc, Vvc, and Vwc, the detection voltage vector, and the counter electromotive force of the synchronous motor 1. However, in consideration of the difference between the current differences .DELTA.iu1 and .DELTA.iu2, when the applied voltage and counter electromotive force are the same, their effects are canceled.”

Accordingly, the prior art references teach all of the claimed elements where known.

The combination of the known elements is achieved by a known method of driving a motor using PWM to cancel the effects of counter electromotive. 

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, each specific phase of the motor of Zhao would be controlled by turning off a switching element to provide the voltage required to maintain the speed of the motor by cancelling the effects of the counter electromotive forces of the motor.

Therefore, the results would have been predictable to one of ordinary skill in the art.
Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Masaki to the prior art combination of Zhao as explained above as merely performing the same function as it does separately and being no more “than the predictable use of prior-art elements according to their established functions.” With regard to applying PWM voltages to only those phases of motors required by turning off a switching element.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example:
US 8796970 B2 to Aarestrup; Jan Caroe teaches inter alia using only one phase of a polyphase motor to aid in the starting process of the motor that would be obvious to apply to the combination of references above as explained in for example, the ABSTRACT:
“A method serves for starting a polyphase electric motor which is operated in a star connection. The method conductively bridges at least one winding part of a phase of the motor and electrically disconnects the bridged winding part, in order in this manner, to supply a higher voltage to the remaining, electrically effective windings, and thus to increase the flow of current and thus the torque.”

And Col. 2, lines 1-9

(11) Against this background, it is the object of the invention to provide a method for activating a polyphase electric motor which is operated in a star connection, for starting the motor, with which one may achieve a high starting moment, said method being able to be carried out in an inexpensive and efficient manner.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665 
20220705